Filed 8/14/20 P. v. Castro CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                      B300154

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. KA118463)
           v.

 ROBERTO VERDUGO CASTRO,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Steven D. Blades, Judge. Affirmed.
      David Y. Stanley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, and Christopher G. Sanchez, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
       Roberto Verdugo Castro challenges his conviction under
Vehicle Code section 2800.2. He argues there was insufficient
evidence he drove with willful or wanton disregard for the safety
of persons or property while fleeing pursuing police officers. We
affirm.
                                   I
       A jury convicted Castro of eight crimes. Castro challenges
his conviction for felony evading. We summarize the facts
leading to this conviction.
       On June 20, 2018, two Los Angeles deputy sheriffs drove a
marked police car during a routine patrol. They saw Castro drive
a blue car with paper plates over a double yellow line into
oncoming traffic. Castro then ran a red light and nearly hit a
van. He crossed back over the double yellow line and made a
high-speed turn.
       The officers turned on the red lights on top of the patrol car
to make a traffic stop. Castro did not stop. He made another
turn and accelerated. He drove at about 50 miles per hour, which
was faster than the flow of traffic. He drove onto the center
median to pass other cars. The officers then turned on all their
lights and sirens, but Castro continued to drive at a high speed.
       The officers lost sight of Castro after he turned onto
another street. They pulled onto the street and saw Castro had
crashed into a brick wall. There was major damage to the front
of the car and the airbags had deployed. The windows were
broken.
       The distance from where the officers first turned on the red
lights to where Castro’s car crashed was about three quarters of a
mile. The officers got behind Castro’s car and detained Castro at




                                 2
gunpoint. As the officers approached him, Castro spontaneously
stated he had a gun in the car, the car was stolen, and he was
only 18 years old. The officers ordered Castro to get out of the
car. Castro complied, and crawled out the back window.
      One officer searched the car and found a black
semiautomatic handgun and a loaded magazine. A records check
confirmed Castro did not own the car.
      The other officer interviewed Castro in the patrol car.
Castro was grinding his teeth and sweating profusely, his pupils
were unusually small, and he estimated 10 seconds to be 30
seconds. Castro told the officer he had used methamphetamine
within the last two hours.
      An amended information charged Castro with eight crimes.
After a three-day trial, the jury convicted Castro of kidnapping to
commit robbery (Pen. Code, § 209, subd. (b)(1)); robbery (Pen.
Code, § 211); criminal threats (Pen. Code, § 422, subd. (a));
attempted burglary (Pen. Code, § 664/459); evading a pursuing
police officer (Veh. Code, § 2800.2); driving a vehicle without
consent (Veh. Code, § 10851, subd. (a)); and armed criminal
action (Pen. Code, § 25800, subd. (a)). The jury also found four
firearm enhancements true.
      The trial court imposed a total sentence of life with the
possibility of parole plus 25 years.
      Castro appealed, challenging only his conviction for
evading pursuing police officers under Vehicle Code section
2800.2.
                                  II
       Substantial evidence supported Castro’s conviction for
fleeing pursuing police officers with willful or wanton disregard
for the safety of persons or property.




                                 3
       We review the record in the light most favorable to the
People to determine whether a rational jury could find the
elements of the crime beyond a reasonable doubt. (People v.
Virgil (2011) 51 Cal.4th 1210, 1263.) We accept all evidence
supporting the judgment, disregard contrary evidence, and draw
reasonable inferences supporting the verdict. (Harley-Davidson,
Inc. v. Franchise Tax Bd. (2015) 237 Cal.App.4th 193, 213–214.)
The standard of review is the same when the People primarily
rely on circumstantial evidence. (People v. Brady (2010) 50
Cal.4th 547, 561.)
       A person commits felony evading under Vehicle Code
section 2800.2 when the person flees or attempts to evade a
pursuing peace officer in violation of Vehicle Code section 2800.1
and drives with willful or wanton disregard for the safety of
persons or property. (Veh. Code, § 2800.2, subd. (a).) A violation
of Vehicle Code section 2800.1 occurs when, among other things,
the police officer’s car has “at least one lighted red lamp visible
from the front” that the defendant sees or reasonably should have
seen, and the car siren is on as “reasonably necessary.” (Veh.
Code, § 2800.1, subds. (a)(1) & (2).)
       One way the People can prove willful or wanton disregard
for safety is to show the defendant made at least three traffic
violations or damaged property. (Veh. Code, § 2800.2, subd. (b).)
The statute specifies evidence of willful or wanton disregard for
safety “is not limited to” those examples. (Ibid.) The People also
can prove willful or wanton disregard for safety by showing the
defendant drove with the mental state required for reckless
driving under Vehicle Code section 23103. (People v. Taylor
(2018) 19 Cal.App.5th 1195, 1203.) “Wantonness” in the context
of Vehicle Code section 2800.2 includes consciousness of one’s




                                4
conduct, intent to do the act in question, realization of probable
injury to another, and reckless disregard of consequences.
(People v. Weddington (2016) 246 Cal.App.4th 468, 486.) The
trial court in this case instructed the jury with CALCRIM No.
2181: “A person acts with wanton disregard for safety when (1)
he or she is aware that his or her actions present a substantial
and unjustifiable risk of harm, (2) [and] he or she intentionally
ignores that risk. The person does not, however, have to intend
to cause damage.” This definition is identical to that in the jury
instructions for reckless driving under Vehicle Code section
23103. (See CALCRIM No. 2200.)
       Castro argues the evidence at trial did not support the
“wanton disregard” element. He argues the officers saw him
commit several traffic violations before turning on their red
lights, but did not see any traffic violations after activating all
the lights and sirens. He notes the officers “briefly lost sight of
[Castro’s] car but then found the car had crashed into a brick wall
by a driveway” and could not have testified about what caused
the crash because they did not see it happen. Because the
officers “did not note any specific risk to personal safety or
property” after they turned on the lights and sirens and “did not
see the crash occur,” Castro claims there was insufficient
evidence he drove with wanton disregard for the safety of persons
or property.
       These arguments err. The fact the officers did not see
Castro commit traffic violations after they turned on the lights
and sirens did not preclude a finding of wanton disregard for
safety. Castro damaged property while fleeing from police
officers—who pursued him with all their lights and sirens
activated—when he drove into a brick wall. The car “sustained




                                5
very bad damage” and the windows were broken. Castro thus
drove with wanton disregard for the safety of persons or property
under Vehicle Code section 2800.2, subdivision (b). The fact the
officers did not see Castro crash into the brick wall is irrelevant.
Castro drove “at a high rate of speed” as the officers pursued him.
Castro concedes the officers only “briefly lost sight of the car but
then found the car had crashed into a brick wall by a driveway.”
There was no evidence anything else caused the crash besides
Castro’s attempt to flee from the officers. It was rational for the
jury to find he drove with wanton disregard for safety.
       Further, Vehicle Code section 2800.2 expressly does not
limit the evidence to traffic violations or property damage. (Veh.
Code, § 2800.2, subd. (b).) Evidence also includes driving with
the mental state required for reckless driving. (People v. Taylor,
supra, 19 Cal.App.5th at p. 1203.) As the trial court instructed
the jury, Castro acted with wanton disregard for safety if he was
aware his actions presented a substantial and unjustifiable risk
of harm and he intentionally ignored that risk. (See CALCRIM
No. 2181.)
        Ample evidence showed Castro was aware his actions
presented a substantial and unjustifiable risk of harm and he
intentionally ignored that risk. After the officers turned on the
red lights on top of the patrol car to make a traffic stop, Castro
“accelerated at a high rate of speed and continued to fail to yield.”
He drove faster than the flow of traffic onto the center median to
pass other cars. The officers pursued him and activated all their
lights and sirens, but Castro continued to drive at a high speed.
The officers followed Castro onto another street and saw he had
crashed into a brick wall. Castro appeared intoxicated and
admitted using methamphetamine within the last two hours.




                                 6
The jury reasonably could infer Castro drove recklessly, and with
wanton disregard for safety. (See De Young v. Haywood (1956)
139 Cal.App.2d 16, 19 [jurors are familiar with the basic traffic
safety rules, which describe practices that have long been
recognized throughout the country].)
        Castro cites People v. Acevedo (2003) 105 Cal.App.4th 195
for the proposition the People failed to prove an essential element
of his conviction. In that case, the Court of Appeal reversed a
Vehicle Code section 2800.2 conviction because there was
insufficient evidence the officer activated a red light on the patrol
car, as the prosecution “failed to close a sizable evidentiary gap
mandated by the terms of the statute.” (Id. at pp. 199–200.)
There was no evidentiary gap here. The jury made no logical
leaps in finding Castro fled pursuing police officers with willful or
wanton disregard for the safety of persons or property.
                          DISPOSITION
       The judgment is affirmed.



                                            WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                                  7